64 N.Y.2d 678 (1984)
In the Matter of Bobbie H. Holmes, Respondent,
v.
John D. Simpson, Individually and as President of the New York City Transit Authority, Appellant.
Court of Appeals of the State of New York.
Argued November 16, 1984.
Decided December 13, 1984.
Steven S. Efron, Robert A. Rifkin and Richard K. Bernard for appellant.
Christopher Harold and John R. Harold for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
Judgment appealed from and order of the Appellate Division brought up for review reversed, with costs, and determination of appellant confirmed for reasons stated in the dissenting memorandum of Justice Leon D. Lazer at the Appellate Division (96 AD2d 502, 504-505).